Mr. Justice Phillips delivered the opinion of the court: Emanuel Buxbaum, Henry Kuh and Myra 0. Ellenbogen, trustees under the last will and testament of Abraham Kuh, deceased, bring this action for refund of inheritance taxes paid on account of the operation of Section 25 of the inheritance tax laws of Illinois. It appears from the declaration and the statement and consent of the Attorney General that in this estate there was paid to the State of Illinois, on account of the property, subject to the operation of said Section 25 of the inheritance tax laws of Illinois, a net tax of $9886.67, whereas, under an order re-assessing said property after the happening of the contingencies provided for by said will, it was found that the net tax should be $9054.42, thereby leaving, as found by order oi the court, the sum of $832.25 to which claimants are entitled to have refunded, with 3% interest per annum from the 16th day of April, 1917. The Attorney General consents to an allowance of the amount claimed, which is proven by the evidence in the case. The court accordingly awards the claimant the said sum of $832.25 with interest.